UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK INO ONLY ori yo |
FREDERICKA BUTLER, ; fo oe eo! | 20

Plaintiff, a

 

Vv.
ORDER

CITY SCHOOL DISTRICT OF NEW :
ROCHELLE; MAGDA PARVEY, : 19 CV 7395 (VB)
individually; JOSEPH WILLIAMS,
individually; and JOHN BARNES,
individually;

Defendants.
Xx

 

On January 17, 2020, defendants filed a motion to dismiss the complaint pursuant to Fed.
R. Civ. P. 12(b)(6). (Doc. #17).

Accordingly, it is hereby ORDERED that, by no later than January 27, 2020, plaintiff
must notify the Court by letter whether (i) she intends to file an amended complaint in response
to the motion to dismiss, or (ii) she will rely on the complaint that is the subject of the motion to
dismiss.

If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendants’ motion. See
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

If plaintiff elects to file an amended complaint, she must file the amended complaint by
no later than 14 days after notifying the Court of her intent to do so. Within 21 days of such
amendment, defendants may either (i) file an answer to the amended complaint, (ii) file a motion
to dismiss the amended complaint, or (iii) notify the Court by letter that they are relying on the
initially filed motion to dismiss.

The conference scheduled for February 21, 2020, is cancelled.

Dated: January 21, 2020
White Plains, NY
SO ORDERED:

Yu

Vincent L. Briccetti
United States District Judge

 
